4 F.3d 984
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Karim S. AMEEN, Plaintiff-Appellant,v.SYNTHES, Defendant-Appellee.
No. 92-1549.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 30, 1992.Decided:  September 3, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (CA-91-670-3)
Karim S. Ameen, Appellant Pro Se.
Lucie Adele Baker, Daniel George Dannenbaum, Wright, Robinson, McCammon, Osthimer & Tatum, Richmond, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before WIDENER, WILKINSON, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Karim S. Ameen appeals from the district court's order granting summary judgment for Defendant in Ameen's products liability action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Ameen v. Synthes, No. CA-91-670-3 (E.D. Va.  Apr. 14, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED